DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102016103965.9, filed on 3/04/2016.

Election/Restrictions
Applicant’s election without traverse of Species I, encompassing claims 1-6 and 8-15 in the reply filed on 8/09/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 8/30/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 1, 
The claim recites in line 7: “direction perpendicular to a longitudinal axis of the housing”.  With respect to the claim at issue, no limitation is provided regarding what constitutes a “longitudinal” axis, versus a “latitudinal” axis.  For instance, what is the longitudinal axis defined relative to?
Claim 1 recites the limitation "a first retaining flap resilient in the direction perpendicular to a longitudinal axis…" in lines 6-7.  There is insufficient antecedent basis for this (the direction) limitation in the claim.
Claim 15 is rejected on analogous grounds.
Claim 1 recites the limitation "the assembled final state" in lines 13-14 and 17-18.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 4,
The term "hood-like" in claim 4 is a relative term which renders the claim indefinite.  The term "hood-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As best understood by the Examiner, and in an effort to facilitate compact prosecution, it is interpreted such that the “hood-like” retaining element serves to cover or shield (see instant specification [0012], “a protective shield” is described) circuit board elements of a camera module.

Regarding claim 13
Claim 13 recites the limitation "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo (US 20150195459 A1).
Regarding claim 1, Yeo discloses:
A camera for a motor vehicle comprising: [See Yeo, ¶ 0002 discloses the routine and conventional practice of applying known camera modules in vehicles and other areas such as MP3 players or endoscopes.]
a housing; [See Yeo, ¶ 0030, Fig. 1 discloses a housing element (400).]
[See Yeo, ¶ 0059-0062 discloses a sensor unit (600) which includes a circuit board (800) connected to the image sensor; See Yeo, Fig. 1 illustrates image sensor (600) and circuit board (800).]
a retaining element by which the circuit board is retained in the housing, [See Yeo, Fig. 5 illustrates a lens barrel (100), and particularly elements (101, 102, 103, and 104) corresponding with first, second, third, and fourth sides of the lens barrel, respectively; See Yeo, ¶ 0059-0062, 0073, 0089, 0105, Fig. 1 discloses the sensor (600) retained by lens barrel (100).]
wherein the retaining element has a first retaining flap resilient in the direction perpendicular to a longitudinal axis of the housing, and a second retaining flap resilient in the direction perpendicular to the longitudinal axis, [See Yeo, annotated Fig. 1 below, which illustrates at least first and second retaining flaps (a total of four (4)) of lens barrel (100) “resilient” in the direction perpendicular to a longitudinal axis of the housing, wherein each of the retaining flaps comprise at least a portion which is perpendicular to the longitudinal axis of the housing as illustrated.  See MPEP 2111.01 II “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the clailm language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).” With respect to the claim at issue, no limitation, reference point or bearing is provided regarding what constitutes a “longitudinal” axis.] which engage with opposing border sides of the first circuit board, [See Yeo, Fig. 5 illustrates a view showing sides 101, 102, 103, and 104 of lens barrel unit as corresponding with the footprint of sensor/PCB (600/800, respectively).]
wherein the first retaining flap is pressed to a first border side of the first circuit board by an inner side of a first sidewall of the housing in perpendicular direction to the longitudinal axis [See Yeo, annotated Fig. 1 and Fig. 5 illustrate sides of lens barrel 101-104, and particularly a “first” border side 101 pressed to border sides of the circuit board element 600/800 by corresponding segments of the housing (400).] and the second retaining flap is pressed to a second border side of the first circuit board by an inner side of a second sidewall of the housing in perpendicular direction to the longitudinal axis in the assembled final state of the camera. [See Yeo, annotated Fig. 1 and Fig. 5 illustrate sides of lens barrel 101-104, and particularly a “second” border side 102 pressed to border sides of the circuit board element 600/800 by corresponding segments of the housing (400).]


    PNG
    media_image1.png
    822
    408
    media_image1.png
    Greyscale


					Annotated Fig. 1

Regarding claim 2, Yeo discloses all the limitations of claim 1.
Yeo discloses:
wherein the retaining element has a third retaining flap resilient in the direction perpendicular to the longitudinal axis and a fourth retaining flap resilient in the direction perpendicular to the longitudinal axis, [See Yeo, annotated Fig. 1 below, which illustrates at least first and second retaining flaps (a total of four (4)) of lens barrel (100) “resilient” in the direction perpendicular to a longitudinal axis of the housing, wherein each of the retaining flaps comprise at least a portion which is perpendicular to the longitudinal axis of the housing as illustrated.  See MPEP 2111.01 II “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the clailm language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).” With respect to the claim at issue, no limitation, reference point or bearing is provided regarding what constitutes a “longitudinal” axis.] which engage with opposing border sides of the first circuit board, wherein the third retaining flap is pressed to a third border side of the first circuit board by an inner side of a third sidewall of the housing in perpendicular direction to the longitudinal axis in the assembled final state of the camera, and the fourth retaining flap is pressed to a fourth border side of the first circuit board by an inner side of a fourth sidewall of the housing in perpendicular direction to the longitudinal axis in the assembled final state of the camera. [See Yeo, annotated Fig. 1 and Fig. 5 illustrate sides of lens barrel 101-104, and particularly a “third” border side 103 and “fourth” border side 104 pressed to border sides of the circuit board element 600/800 by corresponding segments of the housing (400).]

Regarding claim 3, Yeo discloses all the limitations of claim 1.
Yeo discloses:
wherein the first retaining flap has a first retaining flap part and a second retaining flap part and/or the second retaining flap has a first retaining flap part and a second retaining flap part, wherein the retaining flap parts join each other at a right angle. [See Yeo, annotated Fig. 1.1 below, which illustrates each retaining flap having a “first retaining part” and a “second retaining part” constituting surfaces of the retaining flap which meet at a right angle.]

    PNG
    media_image2.png
    821
    406
    media_image2.png
    Greyscale


Annotated Fig. 1.1

Regarding claim 4, Yeo discloses all the limitations of claim 1.
Yeo discloses:
[See Yeo, Fig. 1 illustrates lens barrel portion (110), and Fig. 2 illustrates lens barrel portion (100) as retaining and at least covering/shielding the sensor/PCB unit (600/800).]

Regarding claim 11, Yeo discloses all the limitations of claim 1.
Yeo discloses:
wherein a roof of the retaining element formed for covering the at least first circuit board is formed by at least a first retaining flap part of the first retaining flap and a first retaining flap part of the second retaining flap. [See Yeo, Fig. 1 illustrates lens barrel element 110 formed by at least the first and second retaining flap part per claim 3 above.]

Regarding claim 15, See MPEP 2113 (I), “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Hence, as the method of manufacturing corresponds with the product “camera” from independent claim 1, this claim recites analogous limitations to claim 1 in the form of “a method for assembling a camera” rather than “a camera” and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of Ahn et al. (US 20110122267 A1) (hereinafter Ahn).
Regarding claim 5, Yeo discloses all the limitations of claim 1.
Yeo does not appear to explicitly disclose:
wherein the respective retaining flap has a coupling tongue in a coupling area of a second retaining flap part of the respective retaining flap for coupling to the first circuit board. 
However, Ahn discloses:
wherein the respective retaining flap has a coupling tongue in a coupling area of a second retaining flap part of the respective retaining flap for coupling to the first circuit board. [See Ahn, Figs. 9 and 10, and ¶ 0079, 0080 discloses hook structures 80a/30c and 180a/131 forming a “coupling tongue” for coupling to a circuit board element 190.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yeo to add the teachings of Ahn in order to allow for attachment, assembly and disassembly of a housing from a base member as needed. (Ahn, ¶ 0050)

Regarding claim 6, Yeo in view of Ahn discloses all the limitations of claim 5.
Ahn discloses:
wherein the coupling tongue has at least an inner knob, which faces the first circuit board, and/or the coupling tongue has an outer knob, which faces the inner side of the respective sidewall of the housing. [See Ahn, Fig. 10 illustrates “outer knob” facing an inner side of the exterior sidewall housing of element 120.]

Regarding claim 8, Yeo in view of Ahn discloses all the limitations of claim 5.
Ahn discloses:
 [See Ahn, Fig. 7 illustrates coupling tongue 120a observably shorter than an entire width of retaining flap 130, noting that the coupling tongue 120a is in a middle of the retaining flap 130 when viewing the housing as a whole.]

Regarding claim 12, Yeo discloses all the limitations of claim 1.
Ahn discloses:
wherein on an inner side of a respective sidewall of the housing, a ramp raised with respect to a main inner surface of the sidewall is formed, wherein the ramp has a lead-in surface directed away from a bottom of the housing in tapering manner. [See Ahn, Fig. 10 illustrates a “ramp” formed by flexible printed circuit board 190 which at least partially tapers away from a bottom of the housing.]

Regarding claim 13, Yeo discloses all the limitations of claim 1.
Ahn discloses:
wherein in a corner area of the bottom, a bearing pedestal for bearing the first circuit board is formed. [See Ahn, Fig. 8 illustrates “reinforcing plates” 91 and 191 disposed on ends of flexible PCBs 90 and 190 respectively.]

Regarding claim 14, Yeo discloses:
A motor vehicle with a camera according to claim 1. [See Yeo, ¶ 0002 discloses the routine and conventional practice of applying camera modules in vehicles and other areas such as MP3 players or endoscopes.]

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486